Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7 and 9 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. US 2007/02599177 A1 (Gupta).

Considering claims 1 – 7, 9 – 12 and 18 – 19, Gupta teaches at [0072 – 0074, 0124] a multicomponent fiber, having a shaped cross section, comprising: (A) at least one water dispersible sulfopolyester; and (B) a plurality of domains comprising one or more water non-dispersible polymers immiscible with the sulfopolyester, such as polyethylene terephthalate or PET, wherein the domains are substantially isolated from each other by the sulfopolyester intervening between the domains. Further, Gupta teaches at [0010] that component (A), the sulfopolyester has a glass transition temperature (Tg) of at least 25 degrees C. Furthermore, Gupta teaches at[0306] that the ratio by weight of the sulfopolyester to the PET component is 30:70; and at [030] that the fibers are cut to a length of 3.2 mm. Gupta further teaches at [0210] that the fibers are may be crimped or textured.     
Moreover, Gupta does not specifically recognize that the sulfopolyester component is present at the perimeter of the outside cross-section in a proportion of not greater than 18 – 25 % sulfopolyester. However, because Gupta teaches a multicomponent fiber comprising the same components, in the same proportions, wherein the water non-dispersible (PET) component forms domains that are substantially isolated from each other by the sulfopolyester intervening between the domains; it is reasonable to expect that the presence of the sulfopolyester at the perimeter of the outside cross-section would overlap with the claimed range.  

Considering claim 13, Gupta teaches at [0043] that the sulfopolyester comprises from about 50 to about 96 mole % of one or more residues of isophthalic acid or terephthalic acid, based on the total acid residues.
Considering claim 14, Gupta teaches at [0035] that the sulfopolyester comprises from about 4 to about 40 mole %, based on the total repeating units, of residues of at least one sulfomonomer having 2 functional groups and one or more sulfonate groups attached to an aromatic or cycloaliphatic ring wherein the functional groups are hydroxyl, carboxyl, or a combination thereof.

Considering claim 15, Gupta teaches at [0114] that the sulfopolyester comprises from about 4 to about 40 mole %, based on the total repeating units, of residues of at least one sulfomonomer having 2 functional groups and one or more sulfonate groups attached to an aromatic or cycloaliphatic ring wherein the functional groups are hydroxyl, carboxyl, or a combination thereof.

Considering claims 16 and 17, Gupta teaches at [0118] that The sulfopolyester includes one or more diol residues which may include aliphatic, cycloaliphatic, and aralkyl glycols. The cycloaliphatic diols, for example, 1,3- and 1,4-cyclohexanedimethanol, may be present as their pure cis or trans isomers or as a mixture of cis and trans isomers. As used herein, the term "diol" is synonymous with the term "glycol" and means any dihydric alcohol. Examples of diols include, but are not limited to, ethylene glycol; diethylene glycol; triethylene glycol; polyethylene glycols; 1,3-propanediol; 2,4-dimethyl-2-ethylhexane-1,3-diol; 2,2-dimethyl-1,3-propanediol; 2-ethyl-2-butyl-1,3-propanediol; 2-ethyl-2-isobutyl-1,3-propanediol; 1,3-butanediol; 1,4-butanediol; 1,5-pentanediol; 1,6-hexanediol; 2,2,4-trimethyl-1,6-hexanediol; thiodiethanol; 1,2-cyclohexanedimethanol; 1,3-cyclohexanedimethanol; 1,4-

Considering claim 20, Gupta teaches at [0139] that the configuration of said multifilament fiber may be, for example, a sheath/core arrangement wherein one polymer is surrounded by another or may be a side by side arrangement, a pie arrangement or an "islands-in-the-sea" arrangement. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. US 2007/02599177 A1 (Gupta) in view of Parker et al. US 2013/092779 A1 (Parker). 

Considering claim 8, Gupta is relied upon as set forth above in the rejection of claim 1. Gupta does not recognize that the fibers of the disclosure have a striped or ribbon-cross section with 11 stripes. However, Parker teaches a process for producing a microfiber product stream, the process comprising: (A) contacting short cut multicomponent fibers having a length of less than 25 millimeters with a heated aqueous stream in a mix zone to produce a short cut multicomponent fiber slurry; (B) routing the short cut multicomponent fiber slurry and optionally, a heated aqueous stream, to a fiber opening zone to remove a portion of the water dispersible sulfopolyester to produce an opened microfiber slurry; and (C) routing the opened microfiber slurry to a primary solid liquid separation zone to produce the microfiber product stream and a first mother liquor stream [Abstract]. Further Parker teaches at  [0152] that one of the preferred configurations for the multicomponent fibers of the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786